Exhibit 10.22
COOPER INDUSTRIES, LTD.
AMENDED AND RESTATED
DIRECTORS’ RETAINER FEE STOCK PLAN
(As Amended and Restated as of November 4, 2008)
(Amendments in connection with Section 409A of the Code Effective January 1,
2005)

1.   Purpose. The purpose of the Amended and Restated Directors’ Retainer Fee
Stock Plan (the “Plan”) is to attract, motivate and retain experienced and
knowledgeable persons to serve as directors of Cooper Industries, Ltd. (the
“Company”) and to promote identification of such directors’ interests with those
of the Company’s shareholders.   2.   Definitions. As used in the Plan:

  2.1.   “Affiliate” shall mean all employers, present and future, with whom the
Company is considered a single employer under Sections 414(b) and 414(c) of the
Code.     2.2.   “Annual Service Fee” means the annual cash retainer fee payable
to a Nonemployee Director for his or her services on the Board and committees;
the annual retainer fee, if any, payable to a Nonemployee Director for serving
as a chairperson of a committee of the Board or as the presiding non-management
director; and any fees payable to a Nonemployee Director for attendance at
meetings of the Board or any of its committees.     2.3.   “Board” means the
Board of Directors of the Company.     2.4.   “Change in Control” shall mean a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of the assets of the Company, within the meaning of
Section 409A.     2.5.   “Code” shall mean the Internal Revenue Code of 1986, as
amended.     2.6.   “Committee” means the Committee on Nominations and Corporate
Governance of the Board.     2.7.   “Common Stock” means the Class A common
shares, par value $0.01 a share, of the Company.     2.8.   “Deferral Election”
shall have the meaning set forth in Section 7 hereof.     2.9.   “Deferred
Shares” shall have the meaning set forth in Section 8 hereof.     2.10.  
“Deferred Share Account” shall have the meaning set forth in Section 8 hereof.  
  2.11.   “Dividend Equivalents” shall have the meaning set forth in Section 8
hereof.

-1-



--------------------------------------------------------------------------------



 



  2.12.   “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.     2.13.   “Fair Market Value” of a share of Common Stock,
as of any date, means the closing sales price of a share of Common Stock as
reported on the Stock Exchange on the applicable date; provided that if no sales
of Common Stock were made on the Stock Exchange on that date, the closing sales
price as reported on the Stock Exchange for the preceding day on which sales of
Common Stock were made and provided further that, in the event of a Change in
Control, Fair Market Value shall be no less than the highest price per share
actually paid for the Common Stock in connection with such Change in Control.  
  2.14.   “Issue Dates” means the first business day of each calendar quarter.  
  2.15.   “Nonemployee Director” means a member of the Board who is not an
employee of the Company or any of its Affiliates.     2.16.   “Plan Year” means
the 12-month period commencing each May 1 and ending on the following April 30.
    2.17.   “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act (or
any successor rule to the same effect).     2.18   “Section 409A” shall mean
Section 409A of the Code and the regulations and rulings promulgated thereunder.
    2.19.   “Separation from Service” shall mean the termination of service as a
director, and the termination of all employment (if any), of a Nonemployee
Director with the Company and all Affiliates for any reason other than death.
Whether a Director has incurred a Separation from Service shall be determined in
accordance with Section 409A.     2.20.   “Stock Exchange” means the New York
Stock Exchange, Inc. (“NYSE”) or, if the Common Stock is no longer included on
the NYSE, then such other market price reporting system on which the Common
Stock is traded or quoted.

3.   Authorized Shares. The total number of shares of the Company’s Common Stock
available for issuance under the Plan is 200,000, including Deferred Shares,
subject to adjustment pursuant to Section 14 hereof. Shares of Common Stock
available for issuance under the Plan may be authorized and unissued shares or
shares held by any of the Company’s subsidiaries as the Company may determine
from time to time.   4.   Administration of the Plan. The Plan shall be
administered by the Committee. The Committee shall, subject to the provisions of
the Plan, adopt such rules as it may deem appropriate in order to carry out the
purpose of the Plan. All questions of interpretation, administration, and
application of the Plan shall be determined by a majority of the

- 2 -



--------------------------------------------------------------------------------



 



    members of the Committee, except that the Committee may authorize any one or
more of its members, or any officer or employee of the Company, to execute and
deliver documents on behalf of the Committee. The determination of such majority
shall be final and binding in all matters relating to the Plan. No member of the
Committee shall be liable for any act done or omitted to be done by such member
or by any other member of the Committee in connection with the Plan, except for
such member’s own willful misconduct or as expressly provided by statute. All
costs and expenses involved in administration of the Plan shall be borne by the
Company.   5.   Participation. Each Nonemployee Director shall be eligible to
participate in the Plan.   6.   Election to Receive Common Stock in Lieu of
Annual Service Fee. Prior to the December 31st preceding the first day of each
Plan Year, each Nonemployee Director may make an election to receive all or a
portion of his or her Annual Service Fee for such Plan Year in Common Stock (a
“Stock Election”) in lieu of cash. Such shares of Common Stock shall be
transferred in accordance with Section 10 hereof, except to the extent that a
Deferral Election shall be in effect with respect to such shares or to the
extent that Section 13 hereof applies. Any Stock Election shall be in writing,
shall specify the percentage of the Annual Service Fee to be paid in Common
Stock, and shall be irrevocable for the Plan Year for which the Stock Election
is made. Notwithstanding the foregoing, any Nonemployee Director who is newly
elected or appointed to the Board after the first day of a Plan Year may make
the election under this Section 6 within thirty (30) days of the date of his or
her election or appointment to the Board with respect to the percentage of the
Annual Service Fee that is payable for the remainder of that Plan Year. Any
Stock Election made by a Nonemployee Director shall remain in effect for future
Plan Years unless changed by such Nonemployee Director prior to the expiration
of the time for making such Stock Election.   7.   Deferral Election. Prior to
the December 31st preceding the first day of each Plan Year, each Nonemployee
Director may make an election to defer the receipt (a “Deferral Election”) of
all or any percentage of the shares of Common Stock otherwise payable to such
Nonemployee Director pursuant to Section 6 hereof. Any Deferral Election shall
be in writing on a Company-approved form, shall specify the percentage of shares
to be deferred, and shall be irrevocable for the Plan Year for which the
Deferral Election is made, subject to the provisions below in this Section 7.
Notwithstanding the foregoing, any Nonemployee Director who is newly elected or
appointed to the Board after the first day of a Plan Year may make the election
under this Section 7, within thirty (30) days of election or appointment to the
Board, with respect to the percentage of the Stock Election that is to be
deferred for the remainder of that Plan Year; provided that the Nonemployee
Director has not previously been eligible to participate in the Plan or in any
other nonqualified account balance plan of the Company or of any Affiliate that
is required to be aggregated with the Plan under Section 409A. All Deferral
Elections are subject to Section 13 of this Plan. Any Deferral Election made by
a Nonemployee Director shall remain in effect for future Plan Years unless
changed by such Nonemployee Director prior to the expiration of the time for
making such Deferral Election.

- 3 -



--------------------------------------------------------------------------------



 



    At the time of making a Deferral Election, a Nonemployee Director shall
elect the time and form of payment. The date for the payment, or commencement of
payment, shall be a specified calendar year. Subject to any limitations imposed
by the Committee and/or Section 409A, the specified calendar year may be during
the Nonemployee Director’s service as a director; the earlier or later of the
calendar year in which a Nonemployee Director incurs a Separation from Service
or attains a specified age; or the earliest of the Nonemployee Director’s death,
Separation from Service, a specified calendar year, or a Change in Control. The
form of the payment shall be either a lump sum or a series of substantially
equal annual installments over a period not to exceed ten (10) years.       A
Nonemployee Director may change an initial election in order to delay payment or
to change the form of payment if the following conditions are met: (i) such
election shall not take effect until at least twelve (12) months after the date
on which the election is made; (ii) the payment with respect to which such
election is made is deferred for a period of not less than five (5) years from
the date such payment would otherwise be made; and (iii) any election for a
“specified time (or pursuant to a fixed schedule),” within the meaning of
Section 409A, may not be made less than twelve (12) months prior to the date of
the first scheduled payment. To the extent permitted under Section 409A,
payments previously elected as installments shall be treated as a single
payment.       On or before December 31, 2008, a Nonemployee Director may make
an election to change the time and form of payment of that portion of his
Deferred Share Account credited for shares that were deferred for calendar years
2005, 2006, 2007, and 2008; provided that:

     (i) The requirements for transition relief under Section 409A are met,
including the requirements that no shares subject to the election shall
otherwise be payable in 2008 and that the election shall not cause any shares to
be paid in 2008 that would not otherwise be payable in such year; and
     (ii) The special election shall be subject to the provisions of this
Section 7 of the Plan.

8.   Deferred Share Account. The Company shall credit to an account (a “Deferred
Share Account”) maintained on behalf of a Nonemployee Director, as of the date
on which the shares would otherwise be transferred hereunder, notional shares
for the shares of Common Stock deferred (“Deferred Shares”). Deferred Shares
shall be credited with an amount equal to the dividends that would have been
paid on an equal number of outstanding shares of Common Stock (“Dividend
Equivalents”). Dividend Equivalents shall be credited (i) as of the payment date
of such dividends, and (ii) only with respect to Deferred Shares credited to
such Nonemployee Director prior to the record date of the dividend. When
credited, Dividend Equivalents shall be converted into an additional number of
Deferred Shares as of the payment date of the dividend, based on the Fair Market
Value on such payment date. Such Deferred Shares shall thereafter be treated in
the same manner as any other Deferred Shares under the Plan.

- 4 -



--------------------------------------------------------------------------------



 



9.   Payment of Deferred Shares. Deferred Shares will be distributed in whole
shares of Common Stock and cash in lieu of fractional shares. Unless otherwise
provided in the Nonemployee Director’s Deferral Election, payments shall be made
or begin on March 1 of the calendar year specified by the Nonemployee Director
in his deferral election, and if installments are elected and effective, the
second installment and any other subsequent installments shall be paid on each
subsequent March 1 for the period certain. If the Deferred Shares are payable in
installments, the amount of each installment shall be equal to a fraction of the
amount of the Deferred Shares remaining to be paid with respect to the
applicable Deferral Election, the numerator of which is one and the denominator
of which is the number of installments remaining to be paid.       Except as
provided in Sections 9 and 13 and as permitted under Section 409A, no
acceleration of the time or form of payment of a Deferred Share Account, or any
portion thereof, shall be permitted.       In the event of the death of a
Nonemployee Director, the undistributed balance of his Deferred Share Account
shall be distributed upon his death to his beneficiary in one lump sum within
ninety (90) days of his death provided that, if such ninety-day period begins in
one taxable year and ends in another taxable year, neither the estate nor any
beneficiary of the Nonemployee Director may choose in which taxable year such
lump sum will be paid. The beneficiary or beneficiaries shall be designated in
writing by the Nonemployee Director in the form and manner specified by the
Committee; if no designation has been made, the estate of the Nonemployee
Director shall be his beneficiary.   10.   Transfer of Shares. Shares of Common
Stock issuable to a Nonemployee Director under Section 6 hereof shall be
transferred to such Nonemployee Director on the Issue Dates. The total number of
shares of Common Stock to be transferred shall be determined by the following
formula:

     % of Stock Election x Quarterly Service Fee Payable

Fair Market Value of a Share of Common Stock on Issue Date
The Company will instruct its registrar to make an entry on the Company’s
shareholder records evidencing that the shares (including any fractional shares)
of Common Stock have been issued as of the Issue Dates.
Notwithstanding anything to the contrary herein, if on any Issue Date the number
of shares of Common Stock otherwise issuable to the Nonemployee Directors shall
exceed the number of authorized shares of Common Stock remaining available under
the Plan, the available shares shall be allocated among the Nonemployee
Directors in proportion to the number of shares they would otherwise be entitled
to receive and the remainder of the Nonemployee Directors’ Annual Service Fee
shall be payable in cash.

- 5 -



--------------------------------------------------------------------------------



 



11.   Rights as a Shareholder. Except as otherwise expressly provided herein
with respect to Dividend Equivalents, a Nonemployee Director shall have no
rights as a shareholder of the Company with respect to any Common Stock to be
issued under the Plan until he or she becomes the holder of record of such
shares.   12.   Vesting. A Nonemployee Director shall be 100% vested in his or
her Deferred Share Account at all times.   13.   Change in Control. Upon a
Change in Control, all Deferred Shares, to the extent credited prior to the
Change in Control, shall be issued immediately or, if the Common Stock is no
longer trading on the Stock Exchange, shall be paid immediately in cash, based
on the Fair Market Value of such Deferred Shares.   14.   Effect of Certain
Changes in Capitalization. In the event of any recapitalization, stock split,
reverse stock split, stock dividend, reorganization, merger, consolidation,
spin-off, combination, repurchase, or share exchange, or other similar corporate
transaction or event affecting the Common Stock, the maximum number or class of
shares available under the Plan, and the number or class of shares of Common
Stock to be delivered hereunder shall be adjusted by the Committee to reflect
any such change in the number or class of issued shares of Common Stock.   15.  
Term of Plan. The Plan shall become effective on April 30, 1998. Unless
terminated earlier pursuant to Section 16, the term of the Plan shall expire on
April 30, 2016. Notwithstanding the foregoing, any Deferral Elections made prior
to the termination of the Plan shall continue in accordance with the terms
thereof.   16.   Amendment; Termination. The Board may at any time and from time
to time alter, amend, or terminate the Plan in whole or in part; provided,
however, that no such action shall, without the consent of a Nonemployee
Director, affect the rights of such Nonemployee Director in any Common Stock
issued to or deferred by such Nonemployee Director under the Plan, and provided,
further that no amendment shall be effective prior to approval by the Company’s
shareholders to the extent such approval is then required by law, rule, or
regulation or pursuant to Rule 16b-3 in order to preserve the exemption provided
by Rule 16b-3.   17.   Rights of Directors. Nothing contained in the Plan shall
confer upon any Nonemployee Director any right to continue in the service of the
Company as a director.   18.   Government and Other Regulations. The obligations
of the Company to deliver shares under the Plan shall be subject to all
applicable laws, rules, and regulations and such approvals by any government
agency as may be required, including, without limitation, compliance with the
Securities Act of 1933, as amended.   19.   Nontransferability. The rights and
benefits under the Plan shall not be transferable by a Nonemployee Director
other than by the laws of descent and distribution or pursuant to a

- 6 -



--------------------------------------------------------------------------------



 



    qualified domestic relations order as defined in the Code, Title I of the
Employee Retirement Income Security Act of 1974, as amended, or the rules
thereunder.   20.   Withholding. To the extent required by applicable federal,
state, local, or foreign law, a Nonemployee Director shall make arrangements
satisfactory to the Company for the payment of any withholding tax obligations
that arise in connection with the Plan. The Company shall not be required to
issue any Common Stock under the Plan until such obligations are satisfied. A
Nonemployee Director may satisfy any such withholding obligation by (i) having
the Company retain the number of shares of Common Stock or (ii) tendering the
number of shares of Common Stock, in either case, whose Fair Market Value equals
the amount required to be withheld.   21.   Interpretation. The Plan as
applicable is designed and intended to comply with Section 409A, and all
provisions hereof shall be construed in a manner to so comply. Notwithstanding
any other provision of the Plan, although the Board, the Committee, and any
designee of the Board or Committee shall use their best efforts to avoid the
imposition of taxation, penalties, and interest under Section 409A, the tax
treatment of Nonemployee Director deferrals under the Plan shall not be, and is
not, warranted or guaranteed. If the Plan fails to meet the requirements of
Section 409A with respect to a Nonemployee Director, the Company shall
distribute the amount required to be included in such Nonemployee Director’s
gross income as a result of such failure. Neither the Company, the Board, the
Committee, nor any of their designees shall be held liable for any taxes,
penalties, or other monetary amounts owed by a Nonemployee Director,
Beneficiary, or other person as a result of any deferral or payment under the
Plan.   22.   Governing Law. To the extent that federal laws do not otherwise
control, the Plan and all rights hereunder shall be construed in accordance with
and governed by the laws of the State of Texas.   23.   Headings. The headings
of sections herein are included solely for convenience of reference and shall
not affect the meaning of any of the provisions of the Plan.

- 7 -